Citation Nr: 1125717	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  08-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for razor bumps (skin disorder).  

2.  Entitlement to service connection for residuals of right finger laceration (right finger disorder).

3.  Entitlement to service connection for residuals of torn ligament of the right ankle (right ankle disorder).

4.  Entitlement to an increased (compensable) disability rating for service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1997 to November 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated December 2006 and March 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board personal hearing in January 2009.  Because the Veteran failed to appear for the hearing, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 
38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  The Veteran sustained a shaving injury in service.

2.  Skin disorder symptoms were chronic in service.

3.  Skin disorder symptoms have not been continuous since service separation.

4.  The Veteran does not have a current skin disability.

5.  The Veteran sustained a right finger injury in service.

6.  Right finger disorder symptoms were not chronic in service.
7.  Right finger disorder symptoms have not been continuous since service separation.

8.  The Veteran does not have a current right finger disability.

9.  The Veteran did not sustain a right ankle injury in service.

10.  Right ankle disorder symptoms were not chronic in service.

11.  Right ankle disorder symptoms have not been continuous since service separation.

12.  The Veteran does not have a current right ankle disability.

13.  At no time during the increased rating period did the Veteran's allergic rhinitis manifest with polyps, a complete obstruction on one side, or greater than 50 percent obstruction on both sides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for a right finger disorder have not been met.  
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for service connection for a right ankle disorder have not been met.  
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The criteria for an increased (compensable) rating for allergic rhinitis have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.97, Diagnostic Code 6522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim.

In a timely letter in February 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, VA examinations, and the Veteran's statements.  

The Veteran was afforded VA examinations in September 2006 and January 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as the diagnoses provided are predicated on a full reading of the VA medical records in the Veteran's claims file, history given by the Veteran, and thorough examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted 

for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a Skin Disorder

The Veteran contends that he has a skin disorder, and that this disorder originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a shaving injury in service and that skin disorder symptoms were chronic in service.  A November 2002 service treatment record entry shows that the Veteran was treated for a shaving injury in service.  The Veteran reported a rash and bumps on his face that prevented him from shaving.  The Veteran was restricted from shaving for 7 days and given medication.  In a June 2005 service treatment record, the Veteran reported acne razor bumps in his face.  The Veteran was given medication and was placed on shaving profile until September 2005.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a skin disorder have not been continuous since service separation in 
November 2005, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  Following service separation in November 2005, the evidence of record shows no complaints, diagnosis, or treatment for a skin disorder.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous skin disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

In the September 2006 VA general medical examination addendum, the VA examiner reported no evidence of razor bumps on the face or neck.  In a 
March 2007 VA History and Physical, the Veteran did not report any symptoms of a skin disorder.  The VA examiner reported the skin to be normal, without any rash.  

With regard to the Veteran's assertions that skin disorder began in service and that his skin disorder symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his skin disorder symptoms, his recent report of continuous skin disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous skin disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the September 2006 VA general medical examination addendum that found no evidence of razor bumps on the face or neck, and a March 2007 VA History and Physical that reported normal skin, without rash.  

As the statements made to VA physicians in March 2007 were made during the course of treatment, they are afforded greater probative weight than those statements made in conjunction with the Veteran's November 2005 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in the March 2007 examination, the Veteran did not mention skin disorder symptoms in service, or continuous skin disorder symptoms since service.  See Rucker, 10 Vet. App. at 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a skin disability.  In the September 2006 VA general medical examination addendum, the VA examiner reported no razor bumps on the face or neck.  In the March 2007 VA History and Physical, the VA examiner reported skin was normal, without rash.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the record of evidence indicates that the Veteran incurred a chronic skin disorder during service, but has not experienced continuous skin disorder symptomatology since service, and does not currently have a skin disability.  For these reasons, service connection for skin disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for skin disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


Service Connection for a Right Finger Disorder

The Veteran contends that he has a right finger disorder, and that this disorder originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a right finger injury in service, but right finger disorder symptoms were not chronic in service.  The Board finds the Veteran's more recent assertions of chronic right finger pain in service are outweighed by the more contemporaneous evidence, and are not credible.  

The Board finds that the Veteran sustained a right finger injury in service.  An August 1999 service treatment record shows that the Veteran was treated for a right finger injury in service.  The Veteran reported cutting his right index finger while working on a vehicle.  The Veteran was prescribed medication and was placed on restricted duty (no push-ups or running) for one week.  A December 2000 service treatment record shows that the Veteran reported cutting his finger.  The Veteran was prescribed medication and was placed on temporary restricted duty.  

The Veteran's service treatment records indicate that the Veteran's right finger problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a right finger injury.  The absence of in-service complaints, findings, diagnosis, or treatment after 
December 2000 is one factor that tends to weigh against a finding of a chronic right finger disorder in service.  See Buchanan, 451 F.3d at 1337.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right finger disorder have not been continuous since service separation in 
November 2005, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  Following service separation in November 2005, the evidence of record shows no complaints, diagnosis, or treatment for a right finger disorder.  The absence of post-service complaints, findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of continuous right finger disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337.  

In the March 2006 VA general medical examination, the VA examiner reported that the Veteran's finger had grown back after the in-service injury.  The VA examiner reported no pain or swelling, no decreased range of motion, and no weakness, fatigue, or incoordination.  The VA examiner also reported no deformity, no palpable tenderness, and no scars present.  The VA examiner diagnosed right tip second finger laceration, healed, without residuals.  In a March 2007 VA History and Physical, the VA examiner reported the extremities as normal with good range of motion.  

With regard to the Veteran's assertions that a right finger disorder began in service and that his right finger disorder symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his right finger disorder symptoms, his recent report of continuous right finger disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous right finger disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the March 2006 VA general medical examination that reported that the cut to the Veteran's finger had grown back after the in-service cut, evidenced no pain or swelling, and had healed without residuals.  A March 2007 VA History and Physical reported normal extremities with a good range of motion.  

As the statements made to VA physicians in March 2007 were made during the course of treatment, they are afforded greater probative weight than those statements made in conjunction with the Veteran's November 2005 claim for disability compensation benefits.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment; and in the March 2007 examination the Veteran did not mention right finger disorder symptoms in service, or continuous right finger disorder symptoms since service.  See Rucker, 10 Vet. App. at 73; Cartright, 2 Vet. App. at 25; Pond, 12 Vet. App. 341.  

Finally, the Board notes that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a right finger disability.  In an April 2007 statement, although the Veteran reported right finger pain, this does not equate to a diagnosis of current right finger disability.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the March 2006 VA general medical examination, the VA examiner reported that the Veteran's finger was normal and diagnosed right tip second finger laceration, healed, without residuals.  In the March 2007 VA History and Physical, the VA examiner reported extremities were normal, with good range of motion.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the record of evidence indicates that, while the Veteran sustained a right finger injury in service, he did not experience chronic right finger disorder symptoms during service, has not experienced continuous right finger disorder symptomatology since service, and does not currently have a diagnosed right finger disability.  For these reasons, service connection for a right finger disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right finger disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Ankle Disorder

The Veteran contends that he has a right ankle disorder, and that this disorder originated in service and has continued since that time.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a right ankle injury in service and that right ankle disorder symptoms were not chronic in service.  The Board finds the Veteran's more recent assertions of chronic right ankle pain in service are outweighed by the more contemporaneous evidence, and are not credible.  

The Board finds that the Veteran did not sustain a right ankle injury or disease in service, and did not experience chronic right ankle disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a right ankle injury.  The evidence in this case includes the February 2000 post-deployment health assessment, in which the Veteran reported no health problems.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a right ankle disorder have not been continuous since service separation in 
November 2005, and that the Veteran's assertions of continuous post-service symptoms not to be credible.  Following service separation in November 2005, the evidence of record shows no diagnosis or treatment for a right ankle disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a right ankle disorder in service or continuous right ankle disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337.

In the March 2006 VA general medical examination, the Veteran reported injuring his ankle in service.  The VA examiner reported no deformity, no swelling, and no palpable tenderness of the right ankle.  The VA examiner also reported dorsiflexion of 0 to 20 degrees, without pain, and plantar flexion 0 to 40 degrees without pain, and active range of motion did not produce any weakness, fatigue, or incoordination.  The VA examiner diagnosed torn ligaments, right ankle, no residuals.  In a March 2007 VA History and Physical, the VA examiner reported the extremities as normal with good range of motion.  

With regard to the Veteran's assertions, including the March 2007 VA Physical and History, that right ankle disorder began in service and that his right ankle disorder symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his right ankle disorder symptoms, his recent report of continuous right ankle disorder symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles at 370.  The Board finds that the Veteran's statements as to continuous right ankle disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the March 2006 VA general medical examination that found normal right ankle with full ranges of motion, and a March 2007 VA History and Physical that reported normal extremities, with good range of motion.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of a right ankle disability.  In the March 2006 VA general medical examination, the VA examiner reported full ranges of motion, including no additional limitation of motion with repetitive use, and opined that there was no functional limitation during reported flare-ups.  The Veteran has reported right ankle pain that is exacerbated by exercise; however, the report of such symptoms does not equate to a diagnosis of current right ankle disability.  Symptoms such as pain, by itself and without an underlying medical condition, do not constitute a disability for VA disability compensation purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  In the March 2006 VA general medical examination, the VA examiner diagnosed a healed right ankle.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a right ankle injury or disease in service, did not experience symptoms of a chronic right ankle disorder during service, has not experienced continuous right ankle disorder symptomatology since service, and does not currently have a diagnosed right ankle disability.  For these reasons, service connection for a right ankle disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a right ankle disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Allergic Rhinitis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's claim for an increased compensable rating for service-connected allergic rhinitis, currently before the Board, was received in December 2007. The March 2008 rating decision on appeal continued the noncompensable rating for allergic rhinitis.

DC 6522 provides for a 10 percent rating for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A rating of 30 percent is assigned for allergic rhinitis with polyps.  38 C.F.R. § 4.97. 

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for service-connected allergic rhinitis, for the entire increased rating period.  In September 2006, on VA examination, the VA examiner reported no nasal polyps present at the examination.  The VA examiner opined that the nose appeared more constricted on the left side than the right side.  The VA examiner diagnosed allergic rhinitis with about 30 percent nasal obstruction on the left side and less than 10 percent on the right side.  In January 2008, on VA examination, the VA examiner reported no sinus swelling and no polyps.  The VA examiner diagnosed chronic cough which was more likely than not related to allergic rhinitis with postnasal drip.  

Based upon these findings, the current evaluative framework of the assignment of a noncompensable rating for allergic rhinitis should remain in effect.  The Board finds that, for the entire increased rating period, the Veteran's allergic rhinitis has not been characterized by polyps or greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, as required for a compensable disability rating under DC 6522.  38 C.F.R. § 4.97.  The weight of the evidence of record shows that the Veteran's symptoms do not meet or more nearly approximate these criteria at any time during the increased rating period.  For these reasons, the Board finds that the criteria for an increased (compensable) rating for allergic rhinitis under DC6522 have not been met for any period.  38 C.F.R. §§ 4.3, 4.7, 4.97.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the symptoms and impairment of the Veteran's service-connected allergic rhinitis.  The service-connected allergic rhinitis rating criteria reasonably describe the Veteran's disability level and symptomatology.  The schedular rating criteria specifically contemplates the Veteran's nasal obstruction.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected allergic rhinitis, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the Veteran's assertion that he experiences impairment as a result of his allergic rhinitis.  Specifically, the Veteran has reported pain and symptoms such as sneezing and coughing.  As a lay person, the Veteran is competent to provide such evidence of how allergic rhinitis affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board has specifically considered the Veteran's statements in rating the allergic rhinitis; while the Board finds the Veteran credible, VA must consider only the rating criteria and other applicable regulations to rate a disability.  Massey v. Brown, 
7 Vet. App. 204, 208 (1994).  


ORDER

Service connection for skin disorder is denied.

Service connection for a right finger disorder is denied.

Service connection for a right ankle disorder is denied.  

An increased (compensable) rating for allergic rhinitis is denied.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


